OPINION — AG — THE PROMULGATION OF REASONABLE RESTRICTIONS ON THE PROFESSIONAL AND ETHICAL CONDUCT OF THE ACCOUNTING PROFESSION IS WITHIN THE DELEGATED REGULATORY AUTHORITY OF THE OKLAHOMA BOARD OF PUBLIC ACCOUNTANCY; TO THE EXTENT OF THE RULES OF ETHICAL CONDUCT, RULE VIII, ART. 502 OF THE RULES OF GENERAL APPLICATION, SERVE TO RESTRICT COMMERCIAL SPEECH BY ACCOUNTING PRACTITIONERS TO A GREATER EXTENT THAN DELINEATED IN THE UNITED STATES SUPREME COURT DECISION OF `BATES V. ARIZONA, 97 S.CT. 2691 'THEY ARE AN UNCONSTITUTIONAL VIOLATION OF RIGHTS GUARANTEED BY THE FIRST AMENDMENT; THE RESTRICTIONS ON ACCOUNTANTS' ADVERTISING MUST NOT PROHIBIT: (1) ADVERTISING IN WRITTEN PUBLICATIONS (2) ROUTINE OR STANDARDIZED PROFESSIONAL SERVICES AT (3) FIXED PRICES GEARED TO (4) EDUCATE OR INFORM THE CONSUMING PUBLIC. IN LIGHT OF THE `OHRALIK V. OHIO STATE BAR' DECISION, ANY RULE PERTAINING TO IN PERSON SOLICITATION MUST BE APPLIED SO AS TO REQUIRE CONSIDERATION BY THE BOARD OF EACH FACT SITUATION TO DETERMINE IF THE SOLICITATION IN QUESTION CONSTITUTED VEXATIONS CONDUCT LIKELY TO CAUSE HARM TO THE SOLICITED PARTY. IN THESE CASES, THE STATE HAS AUTHORITY TO RESTRICT THE CONDUCT IN QUESTION. CITE: 59 O.S. 1971 15.1 [59-15.1] (CATHERINE GATCHELL NAIFEH)